Hutchinson, J.
delivered the opinion of the court, as follows : This cause was decided two years ago, upon a writ of error, and tire judgment reported in 1 Aiken' R. 145. The court then decided that, upon the facts which then appeared in the report of the auditors, the book account action tyo.uld not lie. It appeared that the dispute was upon matter which rested in contract merely, and the books contracted about had not passed into the actual possession of the defendant Read• The cause having been again s.ent to auditors, they have returned their report to this court in favor of the defendant, and have exhibited, in support of their, report, a full statement of tire facts in the case as proved before them, and ffese facts correspond, in every material part, with ¿be facts upon which the same cause was decided by this court reported by Judge Aikeps.
Aldis and Hunt, for the plaintiff.
Smith and Read, for the defendant.
This report of the auditors corresponding with the decision of this court, must be accepted.